UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
JASPER ROBINSON ET AL CASE NO. 6:18-CV-01062
VERSUS JUDGE ROBERT R. SUMMERHAYS
GENE LIPPS, ET AL. MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, the Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to
Dismiss filed by Mayor-Present Joel Robideaux and Chief of Police Tony Aguillard
(Rec. Doc. 31) be GRANTED, consistent with the report and recommendation.

Signed at Lafayette, Louisiana, this S {4 day of August, 2019.

  
 

é : <

“OBERT R. SUMMERHAYS”
UNITED STATES DISTRICT JUDGE

 

 
